Opinion issued September 15, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00694-CV
———————————
IN RE LEON SHANKLE AND MARGIE BENTON SHANKLE, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relators, Leon Shankle and Margie Benton Shankle, challenge the trial court’s judgment
granting the real parties in interest, Joseph
Ouzenne and Ouzenne Construction Company, their bill of review, setting aside
the underlying default judgment, and reinstating the case.[1]  
          We deny the petition for writ of mandamus.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Bland and Huddle.
 




[1]
          The underlying case is Leon Shankle and Margie Benton Shankle v.
Paul Ouzenne, Individually, and Ouzenne Construction Company, No.
2003-13270, in the 129th District Court of Harris County, Texas, the Honorable Michael
Gomez presiding.